DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
The specification should be updated to include cross-references to related applications. See 37 CFR 1.78 and MPEP § 211 et seq. Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the wet chamber of claims 5 and 15 must be shown or the feature(s) canceled from the claim(s).
Therefore, the wiper plug of claims 9 and 19 must be shown or the feature(s) canceled from the claim(s).
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 5, 6, 7, 8, 9, 11, 13, 14, 15, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagen et al., U.S. 6,003,607.
Hagen et al. discloses a casing (col. 2, lines 53-60; wellbore casing) disconnecting tool (fig 1A, 1B; col. 7, lines 44-56) comprising: an upper body (outer tubular 12); a lower body (inner tubular 14); a temporary coupling mechanism (shear pin 42; col. 8, lines 6-19) configured to selectively couple the upper body (12) and the lower body (14), wherein when the temporary coupling mechanism is coupling the upper body and the lower body the lower body is partially encompassed by the upper body;
a chamber (annular space 36; col. 7, lines 59-67) positioned between the upper body and the lower body configured to aid (col. 7, line 59 – col. 8, line 5; aid in exposing the entire piston area or enlarged portion required for the telescoping movement of the inner tubular) in creating a force to eject portions (fig 1B, inner tubular 14)  of the lower body (14) from the upper body (12) responsive to shearing the temporary coupling mechanism (col. 8, lines 6-19).

	Hagen et al. discloses a lower body distal end (fig 1B, 18) projects away from an upper body distal end (fig 1B, at shoulder 40) when the temporary coupling mechanism (42) is coupling the upper body from or to the lower body.
	Hagen et al. discloses a wet chamber (col. 8, lines 31-35; fluid in the annular space exterior to the tool) is configured to encompass an annulus positioned between an outer diameter of the tool (10) and a geological formation.
	Hagen et al. discloses ports (sand screens; col. 12, lines 32-45) positioned through the lower body (14), the ports being configured to create dynamic openings (openings or perforations of the screen permitting dynamic flow) allowing communication into the geological formation based on a change to a relative positioning (telescoping positioning) of the lower body and the upper body caused by the aided force created by the chamber.
	Hagen et al. discloses the (screen perforations or ports) ports are completely exposed to the geological formation after the portions of the lower body are ejected (in the telescoped position) from the upper body.
	Hagen et al. discloses cement is configured (inherently capable of being pumped through the tool) to be pumped through the lower body before the chamber creates the aided force (before dropping ball 78).
	Hagen et al. discloses a wiper plug is configured (inherently capable of being pumped through the tool) to be pumped through the lower body before the chamber creates the aided force (before dropping ball 78).
.
	
Claims 1, 2, 10, 11, 12, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirth, U.S. 6,079,496.
	Hirth discloses casing (10) disconnecting tool comprising: an upper body (fig 1, housing 12 and piston 34); a lower body (fig 1, sleeve 30); a temporary coupling mechanism (36; col. 3, lines 46-48) configured to selectively couple the upper body and the lower body, wherein when the temporary coupling mechanism is coupling the upper body and the lower body the lower body is partially encompassed by the upper body; a chamber (42; col. 3, lines 46-56) positioned between the upper body and the lower body configured to aid (fig 5, fig 6; hydraulic fluid is expelled when the rupture disc breaks aiding in the release of the lower body 30) in creating a force to eject portions of the lower body (30) from the upper body responsive to shearing the temporary coupling mechanism (36).
	Hirth discloses the entirety of the lower body (fig 6, 30) is ejected from the upper body (12) responsive to shearing or decoupling the temporary coupling mechanism at the first location (fig 1 within the housing (12 and piston 34).
	Hirth discloses a rupture disc (FIG 1, 56; col. 3, lines 11-15) configured to seal the chamber (42), wherein the chamber is configured to increase a piston area (area of piston at shoulder 60 fully being exposed to the internal bore of the housing; col. 3, lines 21-25 and col. 4, lines 10-20) acting upon (via 36) the lower body (30) responsive to the rupture disc (56) being removed, wherein when the rupture disc (56) is intact (fig 1) the rupture disc is positioned between a proximal end (outer radial dimension of the sleeve 30) of the lower body (30) and the temporary coupling mechanism (the outer radial dimension of the piston at seal 40 which forms an integral part of the temporary coupling).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hagen et al., U.S. 6,003,607 or Hirth, U.S. 6,079,496 in view of Hoffman et al. U.S. 2012/0261131.
Hagen et al. and Hirth disclose use of dropped balls landing on seats as activations mechanisms but don not state use a wiper plug.
Hoffman et al. teaches that it is well known to use a dropped ball, dart or wiper plug ([0035]; The sleeve 44 incorporates a valve seat assembly that has a seating element in the form of an annular inner engagement surface 39 that will seal with an appropriately sized and shaped restrictor element e.g., wiper ball or dart).
It would have been obvious to one having ordinary skill in the art at the time of the invention to substitute one well known device for another to achieve predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037.  The examiner can normally be reached on Weekdays; 9:00-5:00, est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
13 May 2021
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676